
	

115 S2859 IS: Secure Airport Public Spaces Act of 2018
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2859
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2018
			Mr. Peters (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide for the use of passenger facility charge revenue to enhance security at airports and to
			 make projects for the installation of security cameras eligible for the
			 airport improvement program.
	
	
		1.Short title
 This Act may be cited as the Secure Airport Public Spaces Act of 2018.
 2.Use of passenger facility charge revenue to enhance security at airportsSection 40117(a)(3) of title 49, United States Code, is amended by adding at the end the following:  (H)A project for the construction, repair, or improvement of facilities at an airport, or for the acquisition or installation of equipment at an airport, to enhance the security of any area of the airport directly and substantially related to the movement of passengers and baggage in air transportation. Such a project shall not include the acquisition, installation, operation, or maintenance of screening equipment and technology or the functions or activities of the Transportation Security Administration under subsections (d) and (e) of section 114..
 3.Eligibility of CCTV projects for airport improvement programSection 47119(a)(1)(B) of title 49, United States Code, is amended— (1)by striking directly related to moving passengers and inserting the following: “directly related to—
				
 (i)moving passengers;  (2)by striking ; and at the end and inserting ; or; and
 (3)by adding at the end the following:  (ii)installing security cameras in the public area of the interior and exterior of the terminal; and.
			
